Citation Nr: 1618397	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  14-18 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to November 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In January 2016, the Board granted service connection for hearing loss and tinnitus, and denied service connection for a respiratory condition, bilateral knee conditions, and unspecified arthritis.  The issues of entitlement to service connection for sinusitis, allergic rhinitis, and headaches were remanded for additional development.


FINDINGS OF FACT

1.  Sinusitis clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated by service.

2.  Allergic rhinitis clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated by service.

3.  Migraine headaches clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated by service.


CONCLUSIONS OF LAW

1.  The Veteran's sinusitis was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

2.  The Veteran's allergic rhinitis was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

3.  The Veteran's migraine headaches were was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

In a November 2012 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in connection with the claims decided herein that, taken together, fully address the criteria for deciding the claims.  In this regard, the Board notes that the examiners reviewed the Veteran's medical history and claims file and offered reasoned opinions based on a review of the relevant evidence. 

In January 2016, this matter was remanded for additional development, to include 
VA examinations in connection with the claims.  Additional opinions were provided in January 2016 that adequately address the issues.   As such, the Board finds that there has been substantial compliance with the terms of the Board's remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II. Analysis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

In addition, a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b) , and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

For purposes of illustrating the analysis to be used in such cases, the Board notes the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability.

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

The Board also notes that "[i]n order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service."  Horn v. Shinseki, 25 Vet. App. 231, 236 (2012); see Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir.2009) (explaining that the application of the presumption of sound condition does not "relieve the veteran of the burden of showing that the veteran suffered from a disease or injury while in service"); Dye v. Mansfield, 504 F.3d 1289, 1293 (Fed. Cir.2007) ("The presumption of sound condition addresses the situation where a question arises whether a veteran's medical problems that arose during service existed before he joined the armed forces and, therefore, were not incurred in [the] line of duty." (emphasis added) (internal quotations omitted)).  In other words, as the Court has explained, "before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service."  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).  Thus, the key and first question is the nexus question.  Then, only if there is a nexus to active military service, does the question of the presumption of soundness arise.  

In this case, with respect to the sinusitis and allergic rhinitis claims, the Veteran asserts that he has a pre-existing chronic sinus disorder and rhinitis that was aggravated by active military service.  According to the Veteran, he was diagnosed with perennial nasal congestion and atrophic rhinitis at the age of 17 prior to active military service.  Additionally, he asserts that after exposure to the gas chamber during basic training, he developed pulmonary problems, as well as worsening of his sinus problems.

A review of the Veteran's service treatment records indicates that, in March 1971 the Veteran was seen for symptoms of sore throat and cough.  He was prescribed cough medicine.  A March 1971 treatment note showed that, during basic training, the Veteran reported difficulty breathing.  Chest x-rays were performed and the Veteran was diagnosed with pneumonia.  

Additionally, the Veteran was admitted to the hospital in April 1971 and diagnosed with acute bronchitis.  Upon admission, the Veteran had complaints of cough, soreness in his chest, and chills and fever for the past three days.  The Veteran was on furlough at the time and gave a history of having several acute upper respiratory infections since March 1971.  He reported that he had been troubled with a more or less chronic cough since that time and that symptoms seemed to become aggravated on furlough.  These were associated with chills and fever and he was brought to the hospital for medical attention. 

On more than one occasion in September 1971 and November 1971, treatment records showed that the Veteran reported complaints of chest pain and constant cough for the past seven days.  He reported having had similar chest pain for the past 12 to 18 months.  He was noted as having multiple allergies and treated with allergy shots.  He was indicated to have a history of coughing and bronchitis.  A June 1972 treatment note indicated that the Veteran was treated for a sinus condition, sore throat, and coughing.  His November 1972 separation history noted "sinusitis, hay fever."  His entrance examination report revealed normal findings. 

Private treatment records reflect that the Veteran was diagnosed with atrophic rhinitis in January 1968 at 17 years of age.  In correspondence dated in December 1968, a private clinician explained that the Veteran underwent skin tests and, since that time, had been on desensitization allergy shots with regularity through August 1968.  The Veteran was expected in January 1969 for preparation for the following season.  

A VA examination dated in January 2013 was afforded the Veteran in connection  with his claims.  The Veteran reported that during basic training he was required to train with tear gas and felt since that time that his sinus problems had continually worsened.  The Veteran reported difficulty breathing through both sides of the nose, post nasal drip which was worse when strong smells were present, and facial pressure.  The Veteran denied decreased sense of smell.  The Veteran indicated that he benefitted from sinus rinses, but did not take any medication.  Following examination and a review of the claims file, the VA examiner provided the opinion that pre-existing perennial nasal congestion and atrophic rhinitis with sinusitis was not aggravated by the in-service exposure to tear gas.  The examiner explained that the inhalation of tear gas during basic training was an isolated event in the military and that the Veteran had not had adequate treatment for allergies.  Over the years the Veteran had not taken medication for his allergies.  The examiner noted that the Veteran had been treated on occasion for sinus infections, but that on examination, the Veteran had nasal mucosa consistent with allergies with no evidence of sinusitis.  

The Veteran also submitted several personal letters from the his then fiancée and family that he received during active military service.  These letters showed that that the Veteran was hospitalized in approximately February 1971 and again in April 1971 while at Ft. Leonard Wood, MO.  

The Veteran submitted a May 2014 report of a private physician.  This physician stated that the Veteran was in good health prior to having to go through the "gas chamber" during basic training.  Following exposure to the gas chamber, the Veteran reported that he developed pulmonary problems, as well as worsening of his sinus problems.  He also stated that he was hospitalized a couple of days after the gas chamber due to respiratory illness and that ever since then, he has had breathing problems.  The Veteran also reported that he had intermittent chest pain since this time.  The physician then stated that he "certainly cannot say that the gas chamber caused his problems at this late of date, but certainly there is a chronologic occurrence that would suggest that this had an effect on him." 

Finally, the Veteran was afforded additional VA opinion in January 2016.  Concerning the sinusitis/rhinitis issue, the examiner indicated that all service treatment records were reviewed, to include the Jan 2013 C&P ENT evaluation done by an ENT specialist.  The examiner stated that the Veteran's examination and history findings were very clear and that the Veteran appeared to have a diagnosis of rhinitis, and a diagnosis of sinusitis episodes, 1-2 times a year.  This was based on the ENT specialty examiners comments and findings.  The examiner then opined that it appeared less likely that such disabilities had their onset in service, as they appeared to be present prior to service, as noted by the ENT examiners comments and findings in the record.  The veteran stated he had sinus issues in service. However, these clearly appeared to be present prior to service.  This includes the treatments in service for rhinitis/sinusitis.  According to the Veteran's statements, his symptoms have continued since service.  The examiner then stated that, many times, rhinitis symptoms can continue, and sinusitis episodes can recur.  The examiner stated that one to two sinusitis episodes a year is not debilitating nor is it a true disability, as these are very common in the general public and do not cause major illness/debility.  However, the Veteran reported that they have continued.  The examiner noted it was not possible to corroborate the Veteran reports of continued symptoms since service, but also noted that they were likely to occur, when speaking generally.  The examiner also noted that it appeared that the nasal congestion/atrophic rhinitis was present in 1968, as he had allergy testing.  This would support the rhinitis issue presenting itself prior to service.  The examiner stated that this was undebatable.  However, the examiner found that the records did not support a true aggravation of rhinitis/sinusitis in service, as these entries did not support a true worsening beyond normal progression, despite the gas chamber comments/issues.  

With respect to the Veteran's headaches claim, a December 1971 treatment record shows the Veteran was treated for a severe headache in service.  He reported symptoms to include throbbing and visual disturbances.  A subsequent January 1972 treatment record also indicated that the Veteran was treated for a migraine headache.  He reported having had frequent migraines.  Additionally, the Veteran's November 1972 separation history indicated that the Veteran checked "yes" to having frequent or severe headaches.  The Veteran's enlistment examination  was normal.

The Veteran was afforded a VA examination dated in January 2013.  At the examination, the Veteran reported that he had had headaches for a long time.  The Veteran reported severe headaches starting in basic training and right afterwards.  He was told to take aspirin.  Post service, the Veteran reported that he received no treatment for the headaches and was unaware of any brain imaging. The Veteran was not taking prescription medication, but did use Ibuprofen.  The Veteran reported no history of missing work due to headaches.  Following examination and review of the claims file, the VA examiner provided the opinion that the claimed headaches were less likely as not incurred, in or caused by recurrent complaint of headaches in and around December 1971.  In this regard, the examiner noted that in a neurology note dated in December 1971, the Veteran reported headaches of 5 years duration.  The examiner noted that this pre-existed service.  As such, it was found that the evidence did not support the claim. 

An additional opinion was provided in February 2013.  It was noted that the Veteran was claiming that his headaches were incurred in or caused by recurrent complaint of headaches that occurred in the service in and around December 1971. After review of the Veteran claims file and examination of the veteran, the examiner stated that "it is my opinion that the veteran's headaches were less likely as not incurred in or caused by the claim of recurrent complaints of headaches that occurred in the service in-and around December10, 1971."  The examiner reasoned that the ETS examination was silent for headaches in November of 1972.  This record reported that the veteran had a headache in service, but this record indicated no problem with headaches at ETS.  The Veteran had a hospitalization for respiratory symptoms in April 1971 and this was silent for headaches.  In December 1971 the Veteran was treated for a headache.  He was referred to neurology for assessment, and the neurology assessment diagnosed migraine variant.  The examiner also noted that the Veteran requested early separation in order to accept employment.  There were no further treatments of headaches in service.  The claims file also contained no further treatment of headaches.   The next record of headaches in the Veteran claims file was at the VA evaluation in 2013, approximately 40 years after service.  Veteran reported no ER or urgent care visits and reported no history of prescription medication for headaches.  He was also unaware of a history of imaging of his brain and reported no history of missing work secondary to headaches.  The examiner then concluded that the available evidence did not support the claim.  The examiner also noted that the January 2013 examination concluded that the Veteran's migraine headaches pre-existed service.  In reaching this opinion, that examiner referenced a December 1971 treatment note indicating that the Veteran reported having had headaches for the past 5 years.  

The Veteran was then provided a VA examination dated in January 2016.  The Veteran's medical records were reviewed in connection with the examination and report.  The Veteran was diagnosed with headaches.  The examiner first indicated that he could not conclusively state that the Veteran has a diagnosis of true migraine headaches.  The examiner then noted that the Veteran had isolated mentions of headaches in service, including a 1971 entry and an ETS examination.  The examiner also noted that the January 2013 VA examiner mentioned a neurology visit stating headaches for 5 years, which would have predated service.  A head injury was also reported at age 7.  The examiner then explained that if the Veteran's headaches were due to service, then one would expect there to be some kind of record entry since that time, or at least some sequence of events over the ensuing 40 plus years, especially if they are of the intensity and severity claimed.  However, that was not documented.  Based on the neurology comment (about headaches being present for 5 years), the examiner found that this would have come from a reliable source, specifically a neurologist.  If so, then headaches were present prior to service.  As this report came from a neurologist, who is experienced and skilled in neurological disease (headaches included), and would be a reliable source of information,  it was the examiner's opinion that the neurology comments are valid and reliable.  In addition, based on the entries in service, the examiner stated that there was not valid and reliable evidence that these headaches were truly aggravated beyond natural progression, because the record clearly did not indicate that.  
  
Based on the foregoing, the Board finds that service connection is not warranted in this case for sinusitis, allergic rhinitis, or the Veteran headaches disability.  The record reflects that the Veteran has been diagnosed with these disabilities.  However, for the following reasons, the Board finds that, while these disabilities were associated with service and occurred in service, the evidence clearly and unmistakably shows both that they preexisted service and were not aggravated by service.

In this case, the evidence indicates that the Veteran had symptoms related to his claimed disabilities in service.  The Veteran has also reported that he has continued to have symptoms related to sinusitis, allergic rhinitis, and headaches since that time.  As such, it is shown that the current disabilities manifested in service.  However, the evidence clearly and unmistakably indicates that these conditions clearly preexisted military service.  In this regard, the Board notes that the Veteran's February 1971 entrance examination was normal.  The presumption of soundness therefore attaches and can only be rebutted by clear and unmistakable evidence that the Veteran's disabilities both pre-existed service and was not aggravated by service.  In this case, the medical examiners that have examined the Veteran and reviewed his claims file and medical history, have uniformly found that the sinusitis, allergic rhinitis, and headaches disabilities, clearly preexisted military service based on the evidence contained in the record.  There is no evidence to the contrary and the evidence thus clearly and unmistakably shows that the disabilities preexisted service.

As to whether the disabilities were clearly and unmistakably not aggravated by service,  in determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, as shown above, the VA examiners considered an accurate history, provided a definitive opinions and supported those opinions with a rationale.  As such, these opinions indicating that the Veteran's disorders were not aggravated by service are of probative weight significant enough to meet the clear and unmistakable evidence standard.  In contrast, the May 2014 private physician's report indicated that there was a chronologic occurrence of the Veteran respiratory symptoms after his experience in the gas chamber that would suggest that this had an effect on him.  This statement is of little, if any, probative weight, due to the equivocal nature of the terminology "would suggest." See Hood v. Shinseki, 23 Vet.App. 295, 298-99 (2009) (medical opinion is speculative when it uses equivocal language such as "could" or "might," without any other rationale or supporting data); Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (doctor's statement that veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative); Bloom v. West, 12 Vet.App. 185, 187 (1999) (use of term "could," without other rationale or supporting data, is speculative); Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for an award of service connection); Goss v. Brown, 9 Vet.App. 109, 114 (1996) (use of the phrase "could not rule out" was too speculative to establish medical linkage).  Similarly, to the extent that the Veteran has indicated that he believes his disabilities were made worse by service, to include the gas chamber, the probative weight of the specific opinions of the trained health care professionals as to a lack of aggravation significantly outweighs the more general assertions of the Veteran in this regard.  Moreover, the clear and unmistakable evidence standard does not require the absence of contrary evidence.  Kent v. Principi, 389 F.3d 1380 (Fed. Cir. 2004).  In this case, for the above reasons, the multiple medical opinions indicating a lack of aggravation significantly outweigh the May 2014 private physician's report and the lay statements such that there is clear and unmistakable evidence of a lack of aggravation.

Based on the foregoing, the Board finds that the evidence shows that the Veteran's claimed disabilities clearly and unmistakably pre-existing his military service and clearly and unmistakably were not aggravated by his time in active service.  As such, the presumption of soundness in this case is rebutted and service connection must be denied.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In this regard, the Board notes that the language used by the examiners in this case was not always been exactly precise as to the clear and unmistakable standard.  However, whether there is clear and unmistakable evidence is a legal determination to be made by the Board and not the medical professionals.  38 C.F.R. § 3.100(a) (2015) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 (2015) ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  See also Kittrell v. Shinseki, No. 08-3001, 2010 WL 4671873 (Vet. App. Nov. 10, 2010) (mem.)(holding an exam was adequate in the context of secondary service connection despite not using the precise terms in 38 C.F.R. § 3.310 because "this Court has emphasized that a physician's choice of language is not error where, as here, his opinion is unambiguous and sufficient to comply substantially with the purpose for which it was sought" (citing Dyment v. West, 13 Vet. App. 141, 146-47(1999)).  The Court's decision was affirmed by the Federal Circuit and the Board finds its reasoning persuasive.  See Kittrell v. Shinseki, No. 2011-7102, 464 Fed. Appx. 902, 2012 WL 884871 (Fed. Cir. Feb 17, 2012) (unpublished order).  See also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  Thus, despite the lack of consistent use of the terms "clear and unmistakable," the above weighing of the evidence reflects that it clearly and unmistakably shows both preexistence and a lack of aggravation.
  

Because the evidence is clear and unmistakable that the claimed disabilities pre-existed service and were not aggravated thereby, service connection for chronic sinusitis, allergic rhinitis, and migraine headaches is not warranted.


ORDER

Service connection for chronic sinusitis is denied.

Service connection for allergic rhinitis is denied.

Service connection for migraine headaches is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


